Citation Nr: 0329727	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-07 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbosacral spine, 
status post discectomy at L5-S1 on the left.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from October 1970 
to May 1972.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Boston, Massachusetts, 
Regional Office (RO), which granted service connection and a 
40 percent rating for degenerative disc disease of the 
lumbosacral spine, status post discectomy at L5-S1 on the 
left, effective September 5, 1997.  

In a March 2003 statement, the appellant indicated that he 
felt his back disability should be compensated back to at 
least 1984, when he underwent surgery.  The issue of 
entitlement to an earlier effective date for the grant of 
service connection for degenerative disc disease of the 
lumbosacral spine, has not been developed for appellate 
review and is referred to the RO for appropriate action.  


REMAND

The Board notes that a significant change in the law occurred 
November 9, 2000, when the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  This law eliminated the concept of a 
well-grounded claim, redefined VA's obligations with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  First, VA has a duty to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003); see Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant what 
evidence, if any, needed to be obtained by the claimant and 
what evidence, if any, would be retrieved by VA).  Second, VA 
has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2)(ii) (which allowed the 
Board to provide the notice required by 38 U.S.C. § 5103(a) 
and § 3.159(b)(1) and provided the appellant not less than 
30 days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (DAV).   

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that, notwithstanding previously provided 
information, a full year is allowed to respond to a VCAA 
notice.  

At an April 2003 Central Office hearing, the appellant 
testified that his treatment for low back disability has 
taken place at the Jamaica Plains VA outpatient clinic in 
Boston.  At the hearing, the veteran indicated that he had 
taken a lot of sick leave due to his back disability and 
would submit documentation of this.  His representative 
requested that the appellant be afforded a current VA 
examination to properly evaluate his low back disability.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in PVA, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The veteran should be asked to submit 
documentation reflecting sick leave used due to 
his service-connected disability or provide the 
RO with the necessary authorization and 
information to obtain the documentation.  

3.  The RO should contact the Jamaica Plains VA 
outpatient clinic in Boston and request copies 
of the appellant's medical records dated since 
September 1997.  All records obtained should be 
associated with the claims file.  

4.  Following receipt of the appellant's VA 
medical records, the RO should schedule him for 
a VA examination that includes orthopedic and 
neurologic evaluation of his low back for the 
purpose of determining the severity of his 
degenerative disc disease of the lumbosacral 
spine.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination.  All 
indicated studies, including range of motion 
testing and nerve conduction studies, should be 
performed.  The examiner should be requested to 
express an opinion as to the degree of 
disability associated with the appellant's 
degenerative disc disease of the lumbosacral 
spine.  The examiner should specify what 
information was used to arrive at any 
conclusions, and should provide complete 
rationale for all opinions rendered.  

5. After the above requested action has been 
completed, the RO should adjudicate the claim 
of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral 
spine, status post discectomy at L5-S1 on the 
left under both the old and the revised 
criteria for evaluating degenerative disc 
disease.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  He has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


